(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    FERNANDEZ v. CALIFORNIA

    CERTIORARI TO THE COURT OF APPEAL OF CALIFORNIA,

               SECOND APPELLATE DISTRICT


No. 12–7822. Argued November 13, 2013—Decided February 25, 2014
Police officers observed a suspect in a violent robbery run into an
  apartment building, and heard screams coming from one of the
  apartments. They knocked on the apartment door, which was an-
  swered by Roxanne Rojas, who appeared to be battered and bleeding.
  When the officers asked her to step out of the apartment so that they
  could conduct a protective sweep, petitioner came to the door and ob-
  jected. Suspecting that he had assaulted Rojas, the officers removed
  petitioner from the apartment and placed him under arrest. He was
  then identified as the perpetrator in the earlier robbery and taken to
  the police station. An officer later returned to the apartment and, af-
  ter obtaining Rojas’ oral and written consent, searched the premises,
  where he found several items linking petitioner to the robbery. The
  trial court denied petitioner’s motion to suppress that evidence, and
  he was convicted. The California Court of Appeal affirmed. It held
  that because petitioner was not present when Rojas consented to the
  search, the exception to permissible warrantless consent searches of
  jointly occupied premises that arises when one of the occupants pre-
  sent objects to the search, Georgia v. Randolph, 547 U. S. 103, did not
  apply, and therefore, petitioner’s suppression motion had been
  properly denied.
Held: Randolph does not extend to this situation, where Rojas’ consent
 was provided well after petitioner had been removed from their
 apartment. Pp. 5–15.
    (a) Consent searches are permissible warrantless searches,
 Schneckloth v. Bustamonte, 412 U. S. 218, 228, 231–232, and are
 clearly reasonable when the consent comes from the sole occupant of
 the premises. When multiple occupants are involved, the rule ex-
 tends to the search of the premises or effects of an absent, noncon-
2                      FERNANDEZ v. CALIFORNIA

                                    Syllabus

    senting occupant so long as “the consent of one who possesses com-
    mon authority over [the] premises or effects” is obtained. United
    States v. Matlock, 415 U. S. 164, 170. However, when “a physically
    present inhabitan[t]” refuses to consent, that refusal “is dispositive as
    to him, regardless of the consent of a fellow occupant.” Randolph,
    547 U. S., at 122–123. A controlling factor in Randolph was the ob-
    jecting occupant’s physical presence. See, e.g., id., at 106, 108, 109,
    114. Pp. 5–9.
       (b) Petitioner contends that, though he was not present when Rojas
    consented, Randolph nevertheless controls, but neither of his argu-
    ments is sound. Pp. 9–14.
          (1) He first argues that his absence should not matter since it oc-
    curred only because the police had taken him away. Dictum in Ran-
    dolph suggesting that consent by one occupant might not be sufficient
    if “there is evidence that the police have removed the potentially ob-
    jecting tenant from the entrance for the sake of avoiding a possible
    objection,” 547 U. S., at 121, is best understood to refer to situations
    in which the removal of the potential objector is not objectively rea-
    sonable. Petitioner does not contest the fact that the police had rea-
    sonable grounds for his removal or the existence of probable cause for
    his arrest. He was thus in the same position as an occupant absent
    for any other reason. Pp. 9–10.
          (2) Petitioner also argues that the objection he made while at the
    threshold remained effective until he changed his mind and withdrew
    it. This is inconsistent with Randolph in at least two important
    ways. It cannot be squared with the “widely shared social expecta-
    tions” or “customary social usage” upon which Randolph’s holding
    was based. 547 U. S., at 111, 121. It also creates the sort of practical
    complications that Randolph sought to avoid by adopting a “formal-
    is[tic]” rule, id., at 121, e.g., requiring that the scope of an objection’s
    duration and the procedures necessary to register a continuing objec-
    tion be defined. Pp. 10–14.
       (c) Petitioner claims that his expansive interpretation of Randolph
    would not hamper law enforcement because in most cases where of-
    ficers have probable cause to arrest a physically present objector they
    also have probable cause to obtain a warrant to search the premises
    that the objector does not want them to enter. But he misunder-
    stands the constitutional status of consent searches, which are per-
    missible irrespective of the availability of a warrant. Requiring offic-
    ers to obtain a warrant when a warrantless search is justified may
    interfere with law enforcement strategies and impose an unmerited
    burden on the person willing to consent to an immediate search.
    Pp. 14–15.
208 Cal. App. 4th 100, 145 Cal. Rptr. 3d 51, affirmed.
                     Cite as: 571 U. S. ____ (2014)                    3

                                Syllabus

  ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and SCALIA, KENNEDY, THOMAS, and BREYER, JJ., joined. SCALIA, J., and
THOMAS, J., filed concurring opinions. GINSBURG, J., filed a dissenting
opinion, in which SOTOMAYOR and KAGAN, JJ., joined.
                         Cite as: 571 U. S. ____ (2014)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 12–7822
                                    _________________


 WALTER FERNANDEZ, PETITIONER v. CALIFORNIA
    ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF 

     CALIFORNIA FOR THE SECOND APPELLATE DISTRICT

                               [February 25, 2014]


  JUSTICE ALITO delivered the opinion of the Court.
  Our cases firmly establish that police officers may
search jointly occupied premises if one of the occupants1
consents. See United States v. Matlock, 415 U. S. 164
(1974). In Georgia v. Randolph, 547 U. S. 103 (2006), we
recognized a narrow exception to this rule, holding that
the consent of one occupant is insufficient when another
occupant is present and objects to the search. In this case,
we consider whether Randolph applies if the objecting
occupant is absent when another occupant consents. Our
opinion in Randolph took great pains to emphasize that its
holding was limited to situations in which the objecting
occupant is physically present. We therefore refuse to
extend Randolph to the very different situation in this
case, where consent was provided by an abused woman
well after her male partner had been removed from the
apartment they shared.


——————
  1 We  use the terms “occupant,” “resident,” and “tenant” interchangea-
bly to refer to persons having “common authority” over premises within
the meaning of Matlock. See United States v. Matlock, 415 U. S. 164,
171, n. 7 (1974).
2                FERNANDEZ v. CALIFORNIA

                     Opinion of the Court

                               I

                               A

    The events involved in this case occurred in Los Angeles
in October 2009. After observing Abel Lopez cash a check,
petitioner Walter Fernandez approached Lopez and asked
about the neighborhood in which he lived. When Lopez
responded that he was from Mexico, Fernandez laughed
and told Lopez that he was in territory ruled by the
“D.F.S.,” i.e., the “Drifters” gang. App. 4–5. Petitioner
then pulled out a knife and pointed it at Lopez’ chest.
Lopez raised his hand in self-defense, and petitioner cut
him on the wrist.
    Lopez ran from the scene and called 911 for help, but
petitioner whistled, and four men emerged from a nearby
apartment building and attacked Lopez. After knocking
him to the ground, they hit and kicked him and took his
cell phone and his wallet, which contained $400 in cash.
    A police dispatch reported the incident and mentioned
the possibility of gang involvement, and two Los Angeles
police officers, Detective Clark and Officer Cirrito, drove
to an alley frequented by members of the Drifters. A man
who appeared scared walked by the officers and said:
“ ‘[T]he guy is in the apartment.’ ” Id., at 5. The officers
then observed a man run through the alley and into the
building to which the man was pointing. A minute or two
later, the officers heard sounds of screaming and fighting
coming from that building.
    After backup arrived, the officers knocked on the door of
the apartment unit from which the screams had been
heard. Roxanne Rojas answered the door. She was hold-
ing a baby and appeared to be crying. Her face was red,
and she had a large bump on her nose. The officers also
saw blood on her shirt and hand from what appeared to be
a fresh injury. Rojas told the police that she had been in a
fight. Officer Cirrito asked if anyone else was in the
apartment, and Rojas said that her 4-year-old son was the
                     Cite as: 571 U. S. ____ (2014)                     3

                          Opinion of the Court

only other person present.
   After Officer Cirrito asked Rojas to step out of the
apartment so that he could conduct a protective sweep,
petitioner appeared at the door wearing only boxer shorts.
Apparently agitated, petitioner stepped forward and said,
“ ‘You don’t have any right to come in here. I know my
rights.’ ” Id., at 6. Suspecting that petitioner had assaulted
Rojas, the officers removed him from the apartment
and then placed him under arrest. Lopez identified peti-
tioner as his initial attacker, and petitioner was taken to
the police station for booking.
   Approximately one hour after petitioner’s arrest, Detec-
tive Clark returned to the apartment and informed Rojas
that petitioner had been arrested. Detective Clark re-
quested and received both oral and written consent from
Rojas to search the premises.2 In the apartment, the
police found Drifters gang paraphernalia, a butterfly
knife, clothing worn by the robbery suspect, and ammuni-
tion. Rojas’ young son also showed the officers where
petitioner had hidden a sawed-off shotgun.
                           B
 Petitioner was charged with robbery, Cal. Penal Code
Ann. §211 (West 2008), infliction of corporal injury on a

——————
   2 Both petitioner and the dissent suggest that Rojas’ consent was

coerced. Post, at 9, n. 5 (opinion of GINSBURG, J.). But the trial court
found otherwise, App. 152, and the correctness of that finding is not
before us. In suggesting that Rojas’ consent was coerced, the dissent
recites portions of Rojas’ testimony from the suppression hearing that
the trial judge appears to have rejected. Ibid. Similarly, the jury
plainly did not find Rojas to be credible. At trial, she testified for the
defense and told the jury, among other things, that the wounds ob-
served by the officers who came to her door were not inflicted by peti-
tioner but by a woman looking for petitioner during a fight. 208 Cal.
App. 4th 100, 109–110, 145 Cal. Rptr. 3d 51, 56 (2012). The jury
obviously did not believe this testimony because it found petitioner
guilty of inflicting corporal injury on her.
4                   FERNANDEZ v. CALIFORNIA

                          Opinion of the Court

spouse, cohabitant, or child’s parent, §273.5(a), possession
of a firearm by a felon, §12021(a)(1)(West 2009), posses-
sion of a short-barreled shotgun, §12020(a)(1), and felony
possession of ammunition, §12316(b)(1).
   Before trial, petitioner moved to suppress the evidence
found in the apartment, but after a hearing, the court
denied the motion. Petitioner then pleaded nolo conten-
dere to the firearms and ammunition charges. On the re-
maining counts—for robbery and infliction of corporal
injury—he went to trial and was found guilty by a jury.
The court sentenced him to 14 years of imprisonment.
   The California Court of Appeal affirmed. 208 Cal. App.
4th 100, 145 Cal. Rptr. 3d 51 (2012). Because Randolph
did not overturn our prior decisions recognizing that an
occupant may give effective consent to search a shared
residence, the court agreed with the majority of the federal
circuits that an objecting occupant’s physical presence is
“indispensible to the decision in Randolph.” Id., at 122,
145 Cal. Rptr. 3d, at 66.3 And because petitioner was not
——————
  3 See United States v. Cooke, 674 F. 3d 491, 498 (CA5 2012) (“Ran-

dolph was a narrow exception to the general Matlock rule permitting
cotenant consent, relevant only as to physically present objectors”);
United States v. Hudspeth, 518 F. 3d 954, 960 (CA8 2008) (concluding
that “the narrow holding of Randolph, which repeatedly referenced the
defendant’s physical presence and immediate objection is inapplica-
ble”); United States v. Henderson, 536 F. 3d 776, 777 (CA7 2008)
(recognizing that “Randolph left the bulk of third-party consent law in
place; its holding applies only when the defendant is both present and
objects to the search of his home”); United States v. McKerrell, 491
F. 3d 1221, 1227 (CA10 2007) (“Randolph carefully delineated the
narrow circumstances in which its holding applied, and . . . Randolph
consciously employed a rule requiring an express objection by a present
co-tenant”); but see United States v. Murphy, 516 F. 3d 1117, 1124–
1125 (CA9 2008) (holding that “when a co-tenant objects to a search
and another party with common authority subsequently gives consent
to that search in the absence of the first co-tenant the search is invalid
as to the objecting co-tenant” because “[o]nce a co-tenant has registered
his objection, his refusal to grant consent remains effective barring
                    Cite as: 571 U. S. ____ (2014)                 5

                        Opinion of the Court

present when Rojas consented, the court held that peti-
tioner’s suppression motion had been properly denied. Id.,
at 121, 145 Cal. Rptr. 3d, at 65.
   The California Supreme Court denied the petition for
review, and we granted certiorari. 569 U. S. ___ (2013).
                              II

                              A

   The Fourth Amendment prohibits unreasonable searches
and seizures and provides that a warrant may not be
issued without probable cause, but “the text of the Fourth
Amendment does not specify when a search warrant must
be obtained.” Kentucky v. King, 563 U. S. ___, ___ (2011)
(slip op., at 5). Our cases establish that a warrant is
generally required for a search of a home, Brigham City v.
Stuart, 547 U. S. 398, 403 (2006), but “the ultimate touch-
stone of the Fourth Amendment is ‘reasonableness,’ ” ibid.;
see also Michigan v. Fisher, 558 U. S. 45, 47 (2009) ( per
curiam). And certain categories of permissible warrant-
less searches have long been recognized.
   Consent searches occupy one of these categories. “Con-
sent searches are part of the standard investigatory
techniques of law enforcement agencies” and are “a con-
stitutionally permissible and wholly legitimate aspect of
effective police activity.” Schneckloth v. Bustamonte, 412
U. S. 218, 228, 231–232 (1973). It would be unreasonable—
indeed, absurd—to require police officers to obtain a war-
rant when the sole owner or occupant of a house or apart-
ment voluntarily consents to a search. The owner of a
home has a right to allow others to enter and examine the
premises, and there is no reason why the owner should not
be permitted to extend this same privilege to police officers
if that is the owner’s choice. Where the owner believes

—————— 

some objective manifestation that he has changed his position and no 

longer objects”). 

6                   FERNANDEZ v. CALIFORNIA

                          Opinion of the Court

that he or she is under suspicion, the owner may want the
police to search the premises so that their suspicions are
dispelled. This may be particularly important where the
owner has a strong interest in the apprehension of the
perpetrator of a crime and believes that the suspicions of
the police are deflecting the course of their investigation.
An owner may want the police to search even where they
lack probable cause, and if a warrant were always re-
quired, this could not be done. And even where the police
could establish probable cause, requiring a warrant de-
spite the owner’s consent would needlessly inconvenience
everyone involved—not only the officers and the magis-
trate but also the occupant of the premises, who would
generally either be compelled or would feel a need to stay
until the search was completed. Michigan v. Summers,
452 U. S. 692, 701 (1981).4
   While it is clear that a warrantless search is reasonable
when the sole occupant of a house or apartment consents,
what happens when there are two or more occupants?
Must they all consent? Must they all be asked? Is consent
by one occupant enough? The Court faced that problem 40
years ago in United States v. Matlock, 415 U. S. 164
(1974).
   In that case, Matlock and a woman named Graff were
living together in a house that was also occupied by several
of Graff ’s siblings and by her mother, who had rented
the house. While in the front yard of the house, Matlock
was arrested for bank robbery and was placed in a squad
car. Although the police could have easily asked him for
——————
  4 A main theme of the dissent is that the police in this case had prob-

able cause to search the apartment and therefore could have obtained a
warrant. Of course, this will not always be so in cases in which one
occupant consents to a search and the other objects, and the dissent
does not suggest that a warrant should be required only when probable
cause is present. As a result, the dissent’s repeated references to the
availability of a warrant in this case are beside the point.
                 Cite as: 571 U. S. ____ (2014)             7

                     Opinion of the Court

consent to search the room that he and Graff shared, they
did not do so. Instead, they knocked on the door and
obtained Graff ’s permission to search. The search yielded
incriminating evidence, which the defendant sought to
suppress, but this Court held that Graff ’s consent justified
the warrantless search. As the Court put it, “the consent
of one who possesses common authority over premises or
effects is valid as against the absent, nonconsenting per-
son with whom that authority is shared.” Id., at 170.
  In Illinois v. Rodriguez, 497 U. S. 177 (1990), the Court
reaffirmed and extended the Matlock holding. In Rodri-
guez, a woman named Fischer told police officers that she
had been assaulted by Rodriguez in what she termed “ ‘our’
apartment.” 497 U. S., at 179. She also informed the
officers that Rodriguez was asleep in the apartment, and
she then accompanied the officers to that unit. When they
arrived, the officers could have knocked on the door and
awakened Rodriguez, and had they done so, Rodriguez
might well have surrendered at the door and objected to
the officers’ entry. Instead, Fischer unlocked the door, the
officers entered without a warrant, and they saw drug
paraphernalia and containers filled with white powder in
plain view.
  After the search, the police learned that Fischer no
longer resided at the apartment, and this Court held that
she did not have common authority over the premises at
the time in question. The Court nevertheless held that
the warrantless entry was lawful because the police rea-
sonably believed that Fischer was a resident. Id., at 188–
189.
                               B
  While consent by one resident of jointly occupied prem-
ises is generally sufficient to justify a warrantless search,
we recognized a narrow exception to this rule in Georgia v.
Randolph, 547 U. S. 103 (2006). In that case, police offi-
8                FERNANDEZ v. CALIFORNIA

                      Opinion of the Court

cers responded to the Randolphs’ home after receiving a
report of a domestic dispute. When the officers arrived,
Janet Randolph informed the officers that her estranged
husband, Scott Randolph, was a cocaine user and that
there were “items of drug evidence” in the house. Id., at
107 (internal quotation marks omitted). The officers first
asked Scott for consent to search, but he “unequivocally
refused.” Ibid. The officers then turned to Janet, and she
consented to the search, which produced evidence that was
later used to convict Scott for possession of cocaine.
   Without questioning the prior holdings in Matlock and
Rodriguez, this Court held that Janet Randolph’s consent
was insufficient under the circumstances to justify the
warrantless search. The Court reiterated the proposition
that a person who shares a residence with others assumes
the risk that “any one of them may admit visitors, with
the consequence that a guest obnoxious to one may never-
theless be admitted in his absence by another.” 547 U. S.,
at 111. But the Court held that “a physically present
inhabitant’s express refusal of consent to a police search
[of his home] is dispositive as to him, regardless of the
consent of a fellow occupant.” Id., at 122–123 (emphasis
added).
   The Court’s opinion went to great lengths to make clear
that its holding was limited to situations in which the
objecting occupant is present. Again and again, the opin-
ion of the Court stressed this controlling factor. See id., at
106 (“present at the scene”); ibid. (“physically present”);
id., at 108 (“a co-tenant who is present”); id., at 109
(“physically present”); id., at 114 (“a present and objecting
co-tenant”); id., at 119 (a co-tenant “standing at the door
and expressly refusing consent”); id., at 120 (“a physically
present resident”), id., at 121 (“a physically present fellow
tenant objects”); ibid. (“[A] potential defendant with self-
interest in objecting is at the door and objects”); id., at 122
(“[A] physically present inhabitant’s express refusal of
                 Cite as: 571 U. S. ____ (2014)            9

                     Opinion of the Court

consent to a police search is dispositive as to him”). The
Court’s opinion could hardly have been clearer on this
point, and the separate opinion filed by JUSTICE BREYER,
whose vote was decisive, was equally unambiguous. See
id., at 126 (concurring) (“The Court’s opinion does not
apply where the objector is not present ‘and object[ing]’ ”).
                            III
   In this case, petitioner was not present when Rojas
consented, but petitioner still contends that Randolph is
controlling. He advances two main arguments. First, he
claims that his absence should not matter since he was
absent only because the police had taken him away.
Second, he maintains that it was sufficient that he objected
to the search while he was still present. Such an objec-
tion, he says, should remain in effect until the objecting
party “no longer wishes to keep the police out of his home.”
Brief for Petitioner 8. Neither of these arguments is
sound.
                             A
   We first consider the argument that the presence of the
objecting occupant is not necessary when the police are
responsible for his absence. In Randolph, the Court sug-
gested in dictum that consent by one occupant might not
be sufficient if “there is evidence that the police have
removed the potentially objecting tenant from the en-
trance for the sake of avoiding a possible objection.” 547
U. S., at 121. We do not believe the statement should be
read to suggest that improper motive may invalidate
objectively justified removal. Hence, it does not govern
here.
   The Randolph dictum is best understood not to require
an inquiry into the subjective intent of officers who detain
or arrest a potential objector but instead to refer to situa-
tions in which the removal of the potential objector is not
10              FERNANDEZ v. CALIFORNIA

                     Opinion of the Court

objectively reasonable. As petitioner acknowledges, see
Brief for Petitioner 25, our Fourth Amendment cases
“have repeatedly rejected” a subjective approach.
Brigham City, 547 U. S., at 404 (alteration and internal
quotation marks omitted). “Indeed, we have never held,
outside limited contexts such as an ‘inventory search or
administrative inspection . . . , that an officer’s motive
invalidates objectively justifiable behavior under the
Fourth Amendment.’ ” King, 563 U. S., at ___ (slip op.,
at 10).
  Petitioner does not claim that the Randolph Court
meant to break from this consistent practice, and we do
not think that it did. And once it is recognized that the
test is one of objective reasonableness, petitioner’s argu-
ment collapses. He does not contest the fact that the
police had reasonable grounds for removing him from the
apartment so that they could speak with Rojas, an appar-
ent victim of domestic violence, outside of petitioner’s
potentially intimidating presence. In fact, he does not
even contest the existence of probable cause to place him
under arrest. We therefore hold that an occupant who is
absent due to a lawful detention or arrest stands in the
same shoes as an occupant who is absent for any other
reason.
  This conclusion does not “make a mockery of Randolph,”
as petitioner protests. Brief for Petitioner 9. It simply
accepts Randolph on its own terms. The Randolph hold-
ing unequivocally requires the presence of the objecting
occupant in every situation other than the one mentioned
in the dictum discussed above.
                             B
  This brings us to petitioner’s second argument, viz., that
his objection, made at the threshold of the premises that
the police wanted to search, remained effective until he
changed his mind and withdrew his objection. This argu-
                      Cite as: 571 U. S. ____ (2014)                    11

                          Opinion of the Court

ment is inconsistent with Randolph’s reasoning in at least
two important ways. First, the argument cannot be
squared with the “widely shared social expectations” or
“customary social usage” upon which the Randolph hold-
ing was based. See 547 U. S., at 111, 121. Explaining
why consent by one occupant could not override an objec-
tion by a physically present occupant, the Randolph Court
stated:
     “[I]t is fair to say that a caller standing at the door of
     shared premises would have no confidence that one
     occupant’s invitation was a sufficiently good reason to
     enter when a fellow tenant stood there saying, ‘stay
     out.’ Without some very good reason, no sensible per-
     son would go inside under those conditions.” Id., at
     113.
   It seems obvious that the calculus of this hypothetical
caller would likely be quite different if the objecting tenant
was not standing at the door. When the objecting occu-
pant is standing at the threshold saying “stay out,” a
friend or visitor invited to enter by another occupant can
expect at best an uncomfortable scene and at worst vio-
lence if he or she tries to brush past the objector. But
when the objector is not on the scene (and especially when
it is known that the objector will not return during the
course of the visit), the friend or visitor is much more
likely to accept the invitation to enter.5 Thus, petitioner’s
——————
  5 Although the dissent intimates that “customary social usage” goes

further than this, see post, at 4, the dissent provides no support for this
doubtful proposition. In the present case, for example, suppose that
Rojas had called a relative, a friend, a supportive neighbor, or a person
who works for a group that aids battered women and had invited that
individual to enter and examine the premises while petitioner was in
jail. Would any of those invitees have felt that it was beyond Rojas’
authority to extend that invitation over petitioner’s objection?
  Instead of attempting to show that such persons would have felt it
improper to accept this invitation, the dissent quickly changes the
12                  FERNANDEZ v. CALIFORNIA

                          Opinion of the Court

argument is inconsistent with Randolph’s reasoning.
   Second, petitioner’s argument would create the very sort
of practical complications that Randolph sought to avoid.
The Randolph Court recognized that it was adopting a
“formalis[tic]” rule, but it did so in the interests of “simple
clarity” and administrability. Id., at 121, 122.
   The rule that petitioner would have us adopt would
produce a plethora of practical problems. For one thing,
there is the question of duration. Petitioner argues that
an objection, once made, should last until it is withdrawn
by the objector, but such a rule would be unreasonable.
Suppose that a husband and wife owned a house as joint
tenants and that the husband, after objecting to a search
of the house, was convicted and sentenced to a 15-year
prison term. Under petitioner’s proposed rule, the wife
would be unable to consent to a search of the house 10
years after the date on which her husband objected. We
refuse to stretch Randolph to such strange lengths.
   Nor are we persuaded to hold that an objection lasts for
a “reasonable” time. “[I]t is certainly unusual for this
Court to set forth precise time limits governing police
action,” Maryland v. Shatzer, 559 U. S. 98, 110 (2010), and
what interval of time would be reasonable in this context?
A week? A month? A year? Ten years?
   Petitioner’s rule would also require the police and ulti-
mately the courts to determine whether, after the passage
of time, an objector still had “common authority” over the
premises, and this would often be a tricky question. Sup-
pose that an incarcerated objector and a consenting co-
occupant were joint tenants on a lease. If the objector,
——————
subject and says that “conjectures about social behavior shed little light
on the constitutionality” of the search in this case. Post, at 4. But the
holding in Georgia v. Randolph, 547 U. S. 103 (2006), was based on
“widely shared social expectations” and “customary social usage.” See
Id., at 111, 121. Thus, the dissent simply fails to come to grips with the
reasoning of the precedent on which it relies.
                 Cite as: 571 U. S. ____ (2014)          13

                     Opinion of the Court

after incarceration, stopped paying rent, would he still
have “common authority,” and would his objection retain
its force? Would it be enough that his name remained
on the lease? Would the result be different if the object-
ing and consenting lessees had an oral month-to-month
tenancy?
   Another problem concerns the procedure needed to
register a continuing objection. Would it be necessary for
an occupant to object while police officers are at the door?
If presence at the time of consent is not needed, would an
occupant have to be present at the premises when the
objection was made? Could an objection be made pre-
emptively? Could a person like Scott Randolph, suspect-
ing that his estranged wife might invite the police to view
his drug stash and paraphernalia, register an objection in
advance? Could this be done by posting a sign in front of
the house? Could a standing objection be registered by
serving notice on the chief of police?
   Finally, there is the question of the particular law en-
forcement officers who would be bound by an objection.
Would this set include just the officers who were present
when the objection was made? Would it also apply to
other officers working on the same investigation? Would
it extend to officers who were unaware of the objection?
How about officers assigned to different but arguably
related cases? Would it be limited by law enforcement
agency?
   If Randolph is taken at its word—that it applies only
when the objector is standing in the door saying “stay out”
when officers propose to make a consent search—all of
these problems disappear.
   In response to these arguments, petitioner argues that
Randolph’s requirement of physical presence is not with-
out its own ambiguity. And we acknowledge that if, as we
conclude, Randolph requires presence on the premises to
be searched, there may be cases in which the outer bound-
14              FERNANDEZ v. CALIFORNIA

                     Opinion of the Court

ary of the premises is disputed. The Court confronted a
similar problem last Term in Bailey v. United States, 568
U. S. ___ (2013), but despite arguments similar to those
now offered by petitioner, the Court adopted a rule that
applies only when the affected individual is near the
premises being searched. Having held that a premises
rule is workable in that context, we see no ground for
reaching a different conclusion here.
                             C
   Petitioner argues strenuously that his expansive inter-
pretation of Randolph would not hamper law enforcement
because in most cases where officers have probable cause
to arrest a physically present objector they also have
probable cause to search the premises that the objector
does not want them to enter, see Brief for Petitioner 20–
23, but this argument misunderstands the constitutional
status of consent searches. A warrantless consent search
is reasonable and thus consistent with the Fourth
Amendment irrespective of the availability of a warrant.
Even with modern technological advances, the warrant
procedure imposes burdens on the officers who wish to
search, the magistrate who must review the warrant
application, and the party willing to give consent. When
a warrantless search is justified, requiring the police to
obtain a warrant may “unjustifiably interfer[e] with legit-
imate law enforcement strategies.” King, 563 U. S., at ___
(slip op., at 13). Such a requirement may also impose an
unmerited burden on the person who consents to an im-
mediate search, since the warrant application procedure
entails delay. Putting the exception the Court adopted in
Randolph to one side, the lawful occupant of a house or
apartment should have the right to invite the police to
enter the dwelling and conduct a search. Any other rule
would trample on the rights of the occupant who is willing
to consent. Such an occupant may want the police to
                 Cite as: 571 U. S. ____ (2014)          15

                     Opinion of the Court

search in order to dispel “suspicion raised by sharing
quarters with a criminal.” 547 U. S., at 116; see also
Schneckloth, 412 U. S., at 243 (evidence obtained pursuant
to a consent search “may insure that a wholly innocent
person is not wrongly charged with a criminal offense”).
And an occupant may want the police to conduct a thor-
ough search so that any dangerous contraband can be
found and removed. In this case, for example, the search
resulted in the discovery and removal of a sawed-off shot-
gun to which Rojas’ 4-year-old son had access.
  Denying someone in Rojas’ position the right to allow
the police to enter her home would also show disrespect for
her independence. Having beaten Rojas, petitioner would
bar her from controlling access to her own home until such
time as he chose to relent. The Fourth Amendment does
not give him that power.
                    *   *     *
  The judgment of the California Court of Appeal is
affirmed.
                                      It is so ordered.
                  Cite as: 571 U. S. ____ (2014)             1

                      SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 12–7822
                          _________________


WALTER FERNANDEZ, PETITIONER v. CALIFORNIA
   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF 

    CALIFORNIA FOR THE SECOND APPELLATE DISTRICT

                      [February 25, 2014]


   JUSTICE SCALIA, concurring.
   Like JUSTICE THOMAS, I believe Georgia v. Randolph,
547 U. S. 103 (2006), was wrongly decided. I nonetheless
join the Court’s opinion because it is a faithful application
of Randolph. I write separately to address the argument
that the search of petitioner’s shared apartment violated
the Fourth Amendment because he had a right under
property law to exclude the police. See Brief for National
Association of Criminal Defense Lawyers as Amicus Curiae
17–23. The United States dismisses that argument,
pointing to our statement in United States v. Matlock, 415
U. S. 164, 171, n. 7 (1974), that a cotenant’s ability to con-
sent to a search “does not rest upon the law of property,
with its attendant historical and legal refinements.”
See Brief for United States as Amicus Curiae 23.
   I do not think the argument can be so easily dismissed.
To be sure, under Katz v. United States, 389 U. S. 347
(1967), “property rights ‘are not the sole measure of
Fourth Amendment violations.’ ” Florida v. Jardines, 569
U. S. 1, ___ (2013) (slip op., at 3). But as we have recently
made clear, “[t]he Katz reasonable-expectations test ‘has
been added to, not substituted for,’ the traditional property-
based understanding of the Fourth Amendment.” Id.,
at ___ (slip op., at 9) (quoting United States v. Jones, 565
U. S. ___, ___ (2012) (slip op., at 8)). I would therefore find
this a more difficult case if it were established that prop-
2                FERNANDEZ v. CALIFORNIA

                     SCALIA, J., concurring

erty law did not give petitioner’s cotenant the right to admit
visitors over petitioner’s objection. That difficulty does not
arise, however, because the authorities cited by the ami-
cus association fail to establish that a guest would commit
a trespass if one of two joint tenants invited the guest to
enter and the other tenant forbade the guest to do so.
Indeed, what limited authority there is on the subject
points to the opposite conclusion. See, e.g., 86 C. J. S.,
Tenancy in Common §144, p. 354 (2006) (a licensee of one
tenant “is not liable in trespass to nonconsenting coten-
ants”); Dinsmore v. Renfroe, 66 Cal. App. 207, 212–214,
225 P. 886, 888–889 (1924); Buchanan v. Jencks, 38 R. I.
443, 446–451, 96 A. 307, 309–311 (1916) (and cases cited
therein); cf. 2 H. Tiffany, Real Property §457, p. 274 (3d
ed. 1939) (endorsing the opposite view but acknowledging
that “there is little authority” on the question). There
accordingly is no basis for us to conclude that the police
infringed on any property right of petitioner’s when they
entered the premises with his cotenant’s consent.
                 Cite as: 571 U. S. ____ (2014)           1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 12–7822
                         _________________


WALTER FERNANDEZ, PETITIONER v. CALIFORNIA
   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF 

    CALIFORNIA FOR THE SECOND APPELLATE DISTRICT

                     [February 25, 2014]


   JUSTICE THOMAS, concurring.
   I join the opinion of the Court, which faithfully applies
Georgia v. Randolph, 547 U. S. 103 (2006). I write sepa-
rately to make clear the extent of my disagreement with
Randolph.
   I dissented in Randolph because the facts of that case
did not implicate a Fourth Amendment search and never
should have been analyzed as such. Id., at 145 (THOMAS,
J., dissenting) (“[N]o Fourth Amendment search occurs
where . . . the spouse of an accused voluntarily leads the
police to potential evidence of wrongdoing by the ac-
cused”). Instead of deciding the case on that narrow
ground, the majority in Randolph looked to “widely shared
social expectations” to resolve whether the wife’s consent
to a search should control over her husband’s objection.
Id., at 111. I find no support for that novel analytical
approach in the Fourth Amendment’s text or history, or in
this Court’s jurisprudence. See id., at 128–131 (ROBERTS,
C. J., dissenting). Accordingly, given a blank slate, I
would analyze this case consistent with THE CHIEF
JUSTICE’s dissent in Randolph: “A warrantless search is
reasonable if police obtain the voluntary consent of a
person authorized to give it.” Id., at 128. That is because
“[c]o-occupants have ‘assumed the risk that one of their
number might permit [a] common area to be searched.’ ”
Ibid. (quoting United States v. Matlock, 415 U. S. 164, 171,
2                FERNANDEZ v. CALIFORNIA

                    THOMAS, J., concurring

n. 7 (1974)). In this case, the trial court found that Rojas’
consent was voluntary, see ante, at n. 2, and petitioner
does not contest that Rojas had common authority over the
premises. That should be the end of the matter.
                  Cite as: 571 U. S. ____ (2014)              1

                     GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 12–7822
                          _________________


WALTER FERNANDEZ, PETITIONER v. CALIFORNIA
   ON WRIT OF CERTIORARI TO THE COURT OF APPEAL OF 

    CALIFORNIA FOR THE SECOND APPELLATE DISTRICT

                       [February 25, 2014]


   JUSTICE GINSBURG, with whom JUSTICE SOTOMAYOR
and JUSTICE KAGAN join, dissenting.
   The Fourth Amendment guarantees to the people “[t]he
right . . . to be secure in their . . . houses . . . against un-
reasonable searches and seizures.” Warrants to search
premises, the Amendment further instructs, shall issue
only when authorized by a neutral magistrate upon a
showing of “probable cause” to believe criminal activity
has occurred or is afoot. This Court has read these com-
plementary provisions to convey that, “whenever practica-
ble, [the police must] obtain advance judicial approval of
searches and seizures through the warrant procedure.”
Terry v. Ohio, 392 U. S. 1, 20 (1968). The warrant re-
quirement, Justice Jackson observed, ranks among the
“fundamental distinctions between our form of govern-
ment, where officers are under the law, and the police-
state where they are the law.” Johnson v. United States,
333 U. S. 10, 17 (1948). The Court has accordingly de-
clared warrantless searches, in the main, “per se unrea-
sonable.” Mincey v. Arizona, 437 U. S. 385, 390 (1978)
(internal quotation marks omitted); see Groh v. Ramirez,
540 U. S. 551, 559 (2004). If this main rule is to remain
hardy, the Court has explained, exceptions to the warrant
requirement must be “few in number and carefully deline-
ated.” United States v. United States Dist. Court for East-
ern Dist. of Mich., 407 U. S. 297, 318 (1972); see Kyllo v.
2               FERNANDEZ v. CALIFORNIA

                   GINSBURG, J., dissenting

United States, 533 U. S. 27, 31 (2001).
   Instead of adhering to the warrant requirement, today’s
decision tells the police they may dodge it, nevermind
ample time to secure the approval of a neutral magistrate.
Suppressing the warrant requirement, the Court shrinks
to petite size our holding in Georgia v. Randolph, 547
U. S. 103 (2006), that “a physically present inhabitant’s
express refusal of consent to a police search [of his home]
is dispositive as to him, regardless of the consent of a
fellow occupant,” id., at 122–123.
                               I
  This case calls for a straightforward application of Ran-
dolph. The police officers in Randolph were confronted
with a scenario closely resembling the situation presented
here. Once the police arrived at Janet and Scott Ran-
dolph’s shared residence, Scott Randolph “unequivocally
refused” an officer’s request for permission to search their
home. Georgia v. Randolph, 547 U. S. 103, 107 (2006).
The officer then asked Janet Randolph for her consent to
the search, which she “readily gave.” Ibid. The sequence
here was similar. After Walter Fernandez, while physi-
cally present at his home, rebuffed the officers’ request to
come in, the police removed him from the premises and
then arrested him, albeit with cause to believe he had
assaulted his cohabitant, Roxanne Rojas. At the time of
the arrest, Rojas said nothing to contradict Fernandez’
refusal. About an hour later, however, and with no at-
tempt to obtain a search warrant, the police returned to
the apartment and prevailed upon Rojas to sign a consent
form authorizing search of the premises. See infra, at 9,
n. 5.
  The circumstances triggering “the Fourth Amendment’s
traditional hostility to police entry into a home without a
warrant,” 547 U. S., at 126 (BREYER, J., concurring), are at
least as salient here as they were in Randolph. In both
                     Cite as: 571 U. S. ____ (2014)                     3

                        GINSBURG, J., dissenting

cases, “[t]he search at issue was a search solely for evi-
dence”; “[t]he objecting party,” while on the premises,
“made his objection [to police entry] known clearly and
directly to the officers seeking to enter the [residence]”;
and “the officers might easily have secured the premises
and sought a warrant permitting them to enter.” Id., at
125–126. Here, moreover, with the objector in custody,
there was scant danger to persons on the premises, or risk
that evidence might be destroyed or concealed, pending
request for, and receipt of, a warrant. See id., at 126.
  Despite these marked similarities, the Court removes
this case from Randolph’s ambit. The Court does so prin-
cipally by seizing on the fact that Fernandez, unlike Scott
Randolph, was no longer present and objecting when the
police obtained the co-occupant’s consent. Ante, at 8–9.
But Fernandez was present when he stated his objection
to the would-be searchers in no uncertain terms. See App.
6 (“You don’t have any right to come in here. I know my
rights.” (internal quotation marks omitted)). The officers
could scarcely have forgotten, one hour later, that Fernan-
dez refused consent while physically present. That ex-
press, on-premises objection should have been “dispositive
as to him.” Randolph, 547 U. S., at 122.1
  The Court tells us that the “widely shared social expec-
——————
   1 The Court is correct that this case does not involve a situation, al-

luded to in Randolph, where “the police have removed the potentially
objecting tenant from the entrance for the sake of avoiding a possible
objection.” Georgia v. Randolph, 547 U. S. 103, 121 (2006). Here, as in
Randolph, no one disputes that the police had probable cause to place
the objecting tenant under arrest. But had the objector’s arrest been
illegal, Randolph suggested, the remaining occupant’s consent to the
search would not suffice. The suggestion in Randolph, as the Court
recognizes, see ante, at 9–10, is at odds with today’s decision. For “[i]f
the police cannot prevent a co-tenant from objecting to a search through
arrest, surely they cannot arrest a co-tenant and then seek to ignore an
objection he has already made.” United States v. Murphy, 516 F. 3d
1117, 1124–1125 (CA9 2008).
4                FERNANDEZ v. CALIFORNIA

                    GINSBURG, J., dissenting

tations” and “customary social usage” undergirding Ran-
dolph’s holding apply only when the objector remains
physically present. Ante, at 11 (internal quotation marks
omitted). Randolph’s discussion of social expectations,
however, does not hinge on the objector’s physical pres-
ence vel non at the time of the search. “[W]hen people
living together disagree over the use of their common
quarters,” Randolph observes, “a resolution must come
through voluntary accommodation, not by appeals to
authority.” 547 U. S., at 113–114. See also id., at 114
(“[T]here is no common understanding that one co-tenant
generally has a right or authority to prevail over the ex-
press wishes of another, whether the issue is the color of
the curtains or invitations to outsiders.”); id., at 115
(“[T]he cooperative occupant’s invitation adds nothing to
the government’s side to counter the force of an objecting
individual’s claim to security against the government’s
intrusion into his dwelling place.”).         Randolph thus
trained on whether a joint occupant had conveyed an
objection to a visitor’s entry, and did not suggest that the
objection could be ignored if the police reappeared post the
objector’s arrest.
   A visitor might be less reluctant to enter over a joint
occupant’s objection, the Court speculates, if that visitor
knows the objector will not be there. See ante, at 11–12.
“Only in a Hobbesian world,” however, “would one person’s
social obligations to another be limited to what the other[,
because of his presence,] is . . . able to enforce.” United
States v. Henderson, 536 F. 3d 776, 787 (CA7 2008) (Rov-
ner, J., dissenting). Such conjectures about social behav-
ior, at any rate, shed little light on the constitutionality of
this warrantless home search, given the marked distinc-
tions between private interactions and police investiga-
tions. Police, after all, have power no private person
enjoys. They can, as this case illustrates, put a tenant in
handcuffs and remove him from the premises.
                     Cite as: 571 U. S. ____ (2014)                     5

                        GINSBURG, J., dissenting

  Moreover, as the Court comprehended just last Term,
“the background social norms that invite a visitor to the
front door do not invite him there to conduct a search.”
Florida v. Jardines, 569 U. S. 1, ___ (2013) (slip op., at 7).
Similarly here, even if shared tenancy were understood
to entail the prospect of visits by unwanted social
callers while the objecting resident was gone, that un-
welcome visitor’s license would hardly include free rein to
rummage through the dwelling in search of evidence and
contraband.2
  Next, the Court cautions, applying Randolph to these
facts would pose “a plethora of practical problems.” Ante,
at 12. For instance, the Court asks, must a cotenant’s
objection, once registered, be respected indefinitely? Yet it
blinks reality to suppose that Fernandez, by withholding
consent, could stop police in their tracks eternally. Cf.
ante, at 12–13 (imagining an objector behind bars serving
his sentence, still refusing permission to search his
residence). To mount the prosecution eventuating in a
conviction, of course, the State would first need to obtain
incriminating evidence, and could get it easily simply by
applying for a warrant. Warrant in police hands, the
Court’s practical problems disappear.
——————
  2 Remarkably, the Court thinks my disagreement with its account of

the applicable social norms distances me from Randolph’s understand-
ing of social expectations. See ante, at 11–12, n. 5. Quite the opposite.
Randolph considered whether “customary social understanding accords
the consenting tenant authority powerful enough to prevail over the co-
tenant’s objection”; social practice in such circumstances, the Court
held, provided no cause to depart from the “ ‘centuries-old principle of
respect for privacy of the home.’ ” 547 U. S., at 115, 121 (quoting Wilson
v. Layne, 526 U. S. 603, 610 (1999)). See also 547 U. S., at 115 (“Dis-
puted permission is . . . no match for this central value of the Fourth
Amendment . . . .”). I would so hold here. Today’s decision, by contrast,
provides police with ready means to nullify a cotenant’s objection, and
therefore “fails to come to grips with the reasoning of [Randolph].”
Ante, at 12, n. 5.
6                FERNANDEZ v. CALIFORNIA

                    GINSBURG, J., dissenting

  Indeed, as the Court acknowledges, see ante, at 13–14,
reading Randolph to require continuous physical presence
poses administrative difficulties of its own. Does an occu-
pant’s refusal to consent lose force as soon as she absents
herself from the doorstep, even if only for a moment? Are
the police free to enter the instant after the objector leaves
the door to retire for a nap, answer the phone, use the
bathroom, or speak to another officer outside? See Brief
for Petitioner 28. Hypothesized practical considerations,
in short, provide no cause for today’s drastic reduction of
Randolph’s holding and attendant disregard for the war-
rant requirement.
                              II
    In its zeal to diminish Randolph, today’s decision over-
looks the warrant requirement’s venerable role as the
“bulwark of Fourth Amendment protection.” Franks v.
Delaware, 438 U. S. 154, 164 (1978). Reducing Randolph
to a “narrow exception,” the Court declares the main rule
to be that “consent by one resident of jointly occupied
premises is generally sufficient to justify a warrantless
search.” Ante, at 7. That declaration has it backwards, for
consent searches themselves are a “ ‘jealously and care-
fully drawn’ exception” to “the Fourth Amendment rule
ordinarily prohibiting the warrantless entry of a person’s
house as unreasonable per se.” Randolph, 547 U. S., at
109 (quoting Jones v. United States, 357 U. S. 493, 499
(1958)). See also Jardines, 569 U. S., at ___ (slip op., at 4)
(“[W]hen it comes to the Fourth Amendment, the home is
first among equals. At the Amendment’s ‘very core’ stands
‘the right of a man to retreat into his own home and there
be free from unreasonable governmental intrusion.’ ”);
Payton v. New York, 445 U. S. 573, 585 (1980) (“[T]he
physical entry of the home is the chief evil against which
. . . the Fourth Amendment is directed.” (internal quota-
                      Cite as: 571 U. S. ____ (2014)                      7

                         GINSBURG, J., dissenting

tion marks omitted)).3
   In this case, the police could readily have obtained a
warrant to search the shared residence.4 The Court does
——————
   3 I agree with the Court that when a sole owner or occupant consents

to a search, the police can enter without obtaining a warrant. See ante,
at 5–6. Where multiple persons occupy the premises, it is true, this
Court has upheld warrantless home searches based on one tenant’s
consent; those cases, however, did not involve, as this case does, an
occupant who told the police they could not enter. See United States v.
Matlock, 415 U. S. 164 (1974) (police relied on cotenant’s consent to
search when other tenant had already been detained in a nearby squad
car); Illinois v. Rodriguez, 497 U. S. 177 (1990) (same, when the other
tenant was asleep in the bedroom). The Court’s rationale for allowing a
search to proceed in those instances—that co-occupants “assum[e] the
risk that one of their number might permit the common area to be
searched,” Matlock, 415 U. S., at 171, n. 7—does not apply where, as
here, an occupant on the premises explicitly tells the police they cannot
search his home sans warrant. See United States v. Henderson, 536
F. 3d 776, 788 (CA7 2008) (Rovner, J., dissenting) (in such circum-
stances, the objector “has not assumed the risk that his co-tenant may
subsequently admit the visitor, because all choice has been taken from
him in his involuntary removal from the premises”).
   4 The Court dismisses as “beside the point” the undeniable fact that

the police easily could have obtained a warrant. Ante, at 6, n. 4. There
may be circumstances, the Court observes, in which the police, faced
with a cotenant’s objection, will lack probable cause to obtain a war-
rant. That same argument was considered and rejected by the Court in
Randolph, which recognized that “alternatives to disputed consent will
not always open the door to search for evidence that the police suspect
is inside.” 547 U. S., at 120. Moreover, it is unlikely that police,
possessing an objective basis to arrest an objecting tenant, will never-
theless lack probable cause to obtain a search warrant. Probable cause
to arrest, I recognize, calls for a showing discrete from the showing
needed to establish probable cause to search a home. But “where, as
here, a suspect is arrested at or near his residence, it will often ‘be
permissible to infer that the instrumentalities and fruits of th[e] crime
are presently in that person’s residence.’ ” Brief for National Associa-
tion of Criminal Defense Lawyers as Amicus Curiae 25 (quoting 2 W.
LaFave, Search and Seizure §3.1(b) (5th ed. 2011)). And as the Court
observed in Randolph, if a warrant may be impeded by a tenant’s
refusal to consent, “[a] co-tenant acting on [her] own initiative may be
able to deliver evidence to the police, and . . . tell the police what [s]he
8                   FERNANDEZ v. CALIFORNIA

                       GINSBURG, J., dissenting

not dispute this, but instead disparages the warrant re-
quirement as inconvenient, burdensome, entailing delay
“[e]ven with modern technological advances.” Ante, at 14.
Shut from the Court’s sight is the ease and speed with
which search warrants nowadays can be obtained. See
Missouri v. McNeely, 569 U. S. ___, ___ (2013) (slip op., at
11) (observing that technology now “allow[s] for the more
expeditious processing of warrant applications,” and citing
state statutes permitting warrants to be obtained “remotely
through various means, including telephonic or radio
communication, electronic communication . . . , and video
conferencing”). See also Brief for National Association of
Criminal Defense Lawyers as Amicus Curiae 29 (describ-
ing California’s procedures for electronic warrant applica-
tions). With these developments in view, dilution of the
warrant requirement should be vigilantly resisted.
   Although the police have probable cause and could
obtain a warrant with dispatch, if they can gain the con-
sent of someone other than the suspect, why should the
law insist on the formality of a warrant? Because the
Framers saw the neutral magistrate as an essential part
of the criminal process shielding all of us, good or bad,
saint or sinner, from unchecked police activity. See, e.g.,
Johnson v. United States, 333 U. S. 10, 13–14 (1948) (“The
point of the Fourth Amendment . . . is not that it denies
law enforcement the support of the usual inferences which
reasonable men draw from evidence. Its protection con-
sists in requiring that those inferences be drawn by a
neutral and detached magistrate instead of being judged
by the officer engaged in the often competitive enterprise
of ferreting out crime.”). “The investigation of crime,” of
course, “would always be simplified if warrants were
unnecessary.” Mincey v. Arizona, 437 U. S. 385, 393
—————— 

knows, for use before a magistrate in getting a warrant.” 547 U. S., at

116 (citation omitted).

                      Cite as: 571 U. S. ____ (2014)                       9

                         GINSBURG, J., dissenting

(1978). “But the Fourth Amendment,” the Court has long
recognized, “reflects the view of those who wrote the Bill of
Rights that the privacy of a person’s home and property
may not be totally sacrificed in the name of maximum
simplicity in enforcement of the criminal law.” Ibid. See
also Randolph, 547 U. S., at 115, n. 5 (“A generalized
interest in expedient law enforcement cannot, without
more, justify a warrantless search.”).
  A final word is in order about the Court’s reference to
Rojas’ autonomy, which, in its view, is best served by
allowing her consent to trump an abusive cohabitant’s
objection. See ante, at 15 (“Denying someone in Rojas’
position the right to allow the police to enter her home
would also show disrespect for her independence.”).5
Rojas’ situation is not distinguishable from Janet Ran-
dolph’s in this regard. If a person’s health and safety are
threatened by a domestic abuser, exigent circumstances
would justify immediate removal of the abuser from the
——————
  5 Although   the validity of Rojas’ consent is not before us, the record
offers cause to doubt that her agreement to the search was, in fact, an
unpressured exercise of self-determination. At the evidentiary hearing
on Fernandez’ motion to suppress, Rojas testified that the police, upon
returning to the residence about an hour after Fernandez’ arrest, began
questioning her four-year-old son without her permission. App. 81, 93.
Rojas asked to remain present during that questioning, but the police
officer told her that their investigation was “going to determine whether
or not we take your kids from you right now or not.” Id., at 93. See
also ibid. (“I felt like [the police] were going to take my kids away from
me.”). Rojas thus maintained that she felt “pressured” into giving
consent. Id., at 93–94. See also id., at 93 (“I felt like I had no rights.”).
After about 20 or 30 minutes, Rojas acceded to the officer’s request that
she sign a consent form. Rojas testified that she “didn’t want to sign
[the form],” but did so because she “just wanted it to just end.” Id., at
100.
   The trial court found Rojas’ testimony at the suppression hearing
“believable at points and unbelievable at other points,” and concluded
that the police conduct did not amount to “duress or coercion.” Id., at
152. The trial court agreed, however, that Rojas “may have felt pres-
sured.” Ibid.
10                  FERNANDEZ v. CALIFORNIA

                        GINSBURG, J., dissenting

premises, as happened here. Cf. Randolph, 547 U. S., at
118 (“[T]his case has no bearing on the capacity of the
police to protect domestic victims. . . . No question has
been raised, or reasonably could be, about the authority of
the police to enter a dwelling to protect a resident from
domestic violence . . . .”). See also Brigham City v. Stuart,
547 U. S. 398, 403 (2006) (“[L]aw enforcement officers may
enter a home without a warrant to render emergency
assistance to an injured occupant or to protect an occupant
from imminent injury.”). Domestic abuse is indeed “a
serious problem in the United States,” Randolph, 547
U. S., at 117 (citing statistics); appropriate policy responses
to this scourge may include fostering effective counseling,
providing public information about, and ready access to,
protective orders, and enforcing such orders diligently.6
As the Court understood in Randolph, however, the spec-
ter of domestic abuse hardly necessitates the diminution
of the Fourth Amendment rights at stake here.
                        *    *     *
  For the reasons stated, I would honor the Fourth
Amendment’s warrant requirement and hold that Fernan-
dez’ objection to the search did not become null upon his
arrest and removal from the scene. “There is every reason
to conclude that securing a warrant was entirely feasible
in this case, and no reason to contract the Fourth Amend-
ment’s dominion.” Kentucky v. King, 563 U. S. ___, ___
(2011) (GINSBURG, J., dissenting) (slip op., at 5). I would

——————
  6 See  generally National Council of Juvenile and Family Court
Judges, Civil Protection Orders: A Guide for Improving Practice
(2010), online at http://www.ncjfcj.org/sites/default/files/cpo_guide.pdf
(all Internet materials as visited Feb. 21, 2014, and available in Clerk
of Court’s case file); Epidemiology and Prevention for Injury Control
Branch, California Statewide Policy Recommendations for the Preven-
tion of Violence Against Women (2006), online at http://www.cdph.ca.gov/
programs/Documents/VAWSPP-EPIC.pdf.
                Cite as: 571 U. S. ____ (2014)         11

                  GINSBURG, J., dissenting

therefore reverse the judgment of the California Court of
Appeal.